DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 4-13 are allowed.  Claims 1-3 are canceled. 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered and they are persuasive. Applicant cancelled rejected claims and amended already allowed claim 6 as indicated in the final rejection.  Claims 4,5,7-13 are allowed based on dependency from claim 6. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 4-13  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 6, recited “inter alia” A cooling module comprising an axial fan for vehicles, the cooling module comprising a cooling module casing enclosing the axial fan and a flow deflection region and a cooling airflow enters the cooling module through an intake plane and leaves the cooling module through an outflow plane, wherein the intake plane and the outflow plane are aligned at an angle alpha in relation to one another and the angle alpha as the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 550 and the cooling module casing has a rear wall, wherein the rear wall is arranged at an angle beta of at most 900 in relation to the outflow plane, so that a flow deflection region is formed in the cooling module casing between the intake plane and the outflow plane and the rear wall, wherein at least one housing stator is formed as an air guiding element as part of the cooling module casing and is arranged in the flow deflection region and is formed oriented into the flow deflection region and ribbed, wherein the housing stator has a housing stator beginning and a housing stator end, and wherein the housing stator beginning is formed in the direction of the tangent of the housing stator inlet flow direction and the housing stator end is formed perpendicular to the outflow plane,  The cooling module as claimed in claim 6, wherein multiple housing stators are formed having the housing stator ends parallel in relation to one another in the region of the rear wall of the cooling module casing.  

    PNG
    media_image1.png
    834
    665
    media_image1.png
    Greyscale

The combination of claims 6 is unique and is not taught or suggested by any of the prior art.  Thus the combination recited here “A cooling module comprising an axial fan for vehicles, the cooling module comprising a cooling module casing enclosing the axial fan and a flow deflection region and a cooling airflow enters the cooling module through an intake plane and leaves the cooling module through an outflow plane, wherein the intake plane and the outflow plane are aligned at an angle alpha in relation to one another and the angle alpha as the inclination of the intake plane in relation to the outflow plane is formed greater than or equal to 550 and the cooling module casing has a rear wall, wherein the rear wall is arranged at an angle beta of at most 900 in relation to the outflow plane, so that a flow deflection region is formed in the cooling module casing between the intake plane and the outflow plane and the rear wall, wherein at least one housing stator is formed as an air guiding element as part of the cooling module casing and is arranged in the flow deflection region and is formed oriented into the flow deflection region and ribbed, wherein the housing stator has a housing stator beginning and a housing stator end, and wherein the housing stator beginning is formed in the direction of the tangent of the housing stator inlet flow direction and the housing stator end is formed perpendicular to the outflow plane, wherein multiple housing stators are formed having the housing stator ends parallel in relation to one another in the region of the rear wall of the cooling module casing.” Combination is a unique combination of limitations especially the coil structures with the angles of alpha and beta are unique? 


    PNG
    media_image2.png
    905
    872
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    785
    860
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    671
    1187
    media_image4.png
    Greyscale

Claims 4,5,7-13 are allowed based on dependency from allowed claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834